DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is the Final Office Action in response to the Amendment filed on February 24, 2021, for Application, title: “Systems And Methods For Automated Transaction Management”.

Status of the Claims
Claims 1-7 and 15-27 were pending.  By the 02/24/2021 Response, claims 1, 3, 4, 6, 8, 15, 21, 23, 24, and 26 have been amended, no claim has been cancelled or added.  Accordingly, claims 1-7 and 15-27 remain pending in the application and have been examined.  
Also, by the 02/24/2021 Response, claims 8-14 have been changed from “withdraw” to “canceled”.

Election/Restrictions
Applicant’s election of Group I, claims 1-7 and 15-20, for prosecution without traverse in the reply filed on 09/24/2020 is acknowledged.  Group II, claims 8-14, are not elected.

Priority
This application was filed on 06/29/2018 and claims no other priority.  For the purpose of examination, the 06/29/2018 is considered to be the effective filing date.

Claim Rejections - 35 USC § 101
The 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 Revised PEG”) revises the procedures for determining whether a patent claim is directed to a judicial exception (laws of nature, natural phenomena, and abstract ideas) under Step 2A of the 2019 Revised PEG is set forth in two ways:  First, the 2019 Revised PEG explains that the abstract ideas can be grouped as e.g., mathematical concepts, certain methods of organizing human activity, and mental processes.  Second, this guidance explains that a patent claim or patent application claim that recites a judicial exception is not “directed to” the judicial exception if the judicial exception is integrated into a practical application of the judicial exception.  A claim that recites a judicial exception, but is not integrated into a practical application, is directed to a judicial exception under Step 2A and must then be evaluated under Step 2B (inventive concept) to determine the subject matter eligibility of the claim.

2019 Revised PEG
Step 1:
A determination whether the claim falls within the four statutory categories of patentable subject matter (i.e., process, machine, manufacture, or composition of matter).
Step 2A Prong 1:  
A determination whether the claim recites a judicial exception (i.e., abstract idea).  Groupings of abstract ideas enumerated in the 2019 Revised PEG.
Mathematical concepts - mathematical relationships, mathematical formulas or equations, mathematical calculations.
Certain methods of organizing human activity - fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; 
Mental processes - concepts performed in the human mind (including an observation, evaluation, judgement, opinion).

Step 2A Prong 2:  
A determination whether the judicial exception (i.e., abstract idea) is integrated into a practical application.
Considerations indicative of integration into a practical application enumerated in the 2019 Revised PEG.
An additional element reflects an Improvement to the functioning of a computer, or an improvement to any other technology or technical field.
An additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition.
An additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim.
An additional element effects a transformation or reduction of a particular article to a different state or thing.
An additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

Considerations that are not indicative of integration into a practical application enumerated in the 2019 Revised PEG.
An additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea.
An additional element adds insignificant extra-solution activity to the judicial exception.
An additional element does no more than generally linking the use of the judicial exception to a particular technological environment or field of use.

Step 2B:
 A determination whether the claim provides an inventive concept (i.e., whether the claim(s) include additional elements, or combinations of elements, that are sufficient to amount to significantly more than the judicial exception (i.e., abstract idea)).
Considerations indicative of an inventive concept (aka “significantly more”) enumerated in the 2019 Revised PEG.
Adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field.

Considerations that are not indicative of an inventive concept (aka “significantly more”) enumerated in the 2019 Revised PEG.
Simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level or generality, to the judicial exception.

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 and 15-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite an abstract idea because (see Step 2A, Prong 1 below).  This judicial exception is not integrated into a practical application because (see Step 2A, Prong 2 below).  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because (see Step 2B below).
Step 1:
Claims 1-5 and 15-27 recite a method and a system for automated transaction management as recited by the title of the application.  The claims recite a process and a system which fall within the four statutory categories of invention (Step 1-Yes).
Step 2A, Prong 1:
Claim 21 recites a method comprising:
receiving, from a user device associated with a user, a transaction request associated with a transaction;
receiving, through a network, user information associated with the user while the user is accessing transaction information from the user device, wherein the user information comprises data associated with a user action or a biometric of the user captured by the user device;
determining, based on data associated with the transaction request, a delay in processing the transaction request due to a transaction rule;
determining, based on the user information, a user interaction indicator associated with the delay in the processing the transaction;
determining a transaction management action to perform based on the user interaction indicator associated with the delay in the processing the transaction; and
performing the transaction management action.

Note:  It is noted that all the steps in the body of the claim do not recite a machine or a processor to perform the functions.  The steps only recite that the information is from a user device or through a network, but nothing about what machine or processor to perform the receiving, determining, and performing steps.  It is unclear whether the steps are performed by a machine or person.  Dependent claims 22-27 do not cure the deficiency either.  The claims fail to meet the M-or-T test (Bilski).  Claims 1-

Other than the recitation of a system which comprises non-transitory memory and hardware processors along with the computer programmed instructions, the claim recites a method for automating actions associated with electronic transactions based on user interaction indicator based on user information.  The claim recites a concept of mitigating risk before processing transactions which is a fundamental economic practice (i.e., hedging, insurance, mitigating risk).  Thus, the claim recites “a certain method of organizing human activity” and is abstract idea in nature.  The mere nominal recitation of computer components (i.e., a system comprises non-transitory memories and hardware processors along with the computer programmed instructions) do not take the claim out of the methods of organizing human activity grouping.  Therefore, the claim recites an abstract idea (Step 2A Prong 1-Yes).
Step 2A, Prong 2:
The claim includes the additional elements, such as the financial management system comprising memories and processors along with the computer programmed instructions, all are recited at a high level of generality and are invoked as tools to perform the process.  The limitations are done by the generically recited computer system (see Publication No. 2020/0005320 A1, paragraphs 49-67 and Figures 10-13) to perform the steps of receiving data (a transaction request associated with a transaction), receiving more data (user information comprises a user action or biometric data), determining data (a delay due to a transaction rule), determining more data (a (Step 2A Prong 2-No).
Step 2B:
As noted in above, the claim as a whole merely describes how to generally “apply” the method for automating actions associated with electronic transactions based on user interaction indicator based on user information in a financial transaction environment by receiving data, receiving data, determining data, determining data, determining data, and performing the transaction management action.  All these generic computer functions are well-understood, routine, and conventional activities previously known to the industry similar to those referenced by MPEP 2106.05(d) II.
The dependent claims do no more than providing additional instructions and administrative requirements for the functional steps already recited in the independent claims (claims 22-23 – more details about the user information such as biometric information and token information, claim 24 – more details about the user action such as a gesture, claim 25 – more details about the delay due to an on-hold status, claims 26 – more details about the transaction action such as sending content about the delay, and claim 27 – more details about the transaction rule associating with risk).  Each and (Step 2B-No).
Claims 1-5 recite a computer system and claims 15-20 recite a computer program with elements and limitations similar to claims 21-27 as discussed above.  Therefore, these claims are also rejected under the rationale provided in claims 21-27.
The focus of the claims is on automating actions associated with electronic transactions based on user information indicator based on user information.  The claims are not directed to a new type of processor, network, system memory, or user interface, nor do they provide a method of processing data that improves existing technological processes.  The focus of the claims is not on improving computer-related technology, but on an independently abstract idea that uses computers as tools.  The claims do not add a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field.  Accordingly, when viewed as a whole, the claims do no more than generally linking the use of the judicial exception to a particular technological environment or field of use.  No inventive concept is found in the claims.




Response to Arguments
Claim Rejections - 35 USC § 112
In view of Applicant’s 02/24/2021 amendment, the rejection is withdrawn.

Claim Rejections - 35 USC § 101
Applicant's arguments filed 02/24/2021 have been fully considered but they are not persuasive.

The Claims are Directed to Eligible Subject Matter:
	Step 2A Prong Two:
Applicant argues that the present claims integrate the alleged judicial exception into a practical application when each limitation is evaluated.  Applicant also argues that the present claims are analogous to that of Claim 1 of Example 42.  Therefore, the claims are subject matter eligible (see Remarks, pages 7-9).
Response:
The Examiner respectfully disagrees.  The Office has provided a detailed analysis evaluating every limitation in the claims when determining whether it is integrated into a practical application (see Step 2A Prong 1 and 2 above).  Applicant simply argues that the Office did not evaluate each limitation, but does not point out which limitation is missed and how it will integrate, either individually or in combination with others, the claim into a practical application.  With respect to the arguments of Example 42, the Examiner disagrees.  Example 42 is directed to an invention of converting updated information to a standardized format and allowing remote users 

The Limitations in the Claims Amount to Significantly More than the Alleged Abstract Idea:
Applicant cites Claim 3 of Example 45 and the Berkheimer Memo and argues that the Office fails to provide evidence that each of the claim limitations are well-known in an automated transaction management routine (see Remarks, pages 9-10).
Response:
The Examiner respectfully disagrees.  The Berkheimer Memo requires the Examiner to use one of the four options for supporting his clarification that an additional element (or combination of elements) are well-understood, routine, and conventional.
The first option is:  1. A citation to an express statement in the specification... that demonstrates the well-understood, routine, conventional nature of the additional element(s).  This is exactly what the Examiner did in the last Office Action (see paragraph 23, Step 2A Prong 2, in the last Office Action) and in this present Office Action (see paragraph 20, Step 2A, Prong 2).
The Office has provided a detailed two-step analysis explaining why the claims are directed to an abstract idea and do not amount to significantly more than the abstract idea in according to USPTO guidance in the last and the present Office 
The courts consider the determination of whether a claim is eligible (which involves identifying whether an exception such as an abstract idea is being claimed) to be a question of law. Accordingly, courts do not rely on evidence that a claimed concept is a judicial exception, and in most cases resolve the ultimate legal conclusion on eligibility without making any factual findings.

With respect to the arguments of Example 45, which is directed to the use of ARXCY thermocouple to measure mold temperature in an injection molding routine which is unconventional and amounted to significantly more than the judicial exception.  This is different from the present claims.  The present claims is focused on automating actions associated with electronic transactions based on user interaction indicator based on user information.  There is no similarity or analogy between the Example and the present claims.  Therefore, the arguments are not persuasive.
In conclusion, Applicant’s arguments are not persuasive and the rejection of the claims under 35 USC 101 is MAINTAINED.

Claim Rejections - 35 USC § 103
Applicant’s arguments with respect to the rejection of claims 1-7 and 15-27 have been fully considered and are persuasive.  The rejection has been withdrawn. 


Conclusion
Claims 1-7 and 15-27 are rejected. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI TRAN whose telephone number is (571)272-7364.  The examiner can normally be reached on Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Behncke can be reached on 571-272-8103.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HAI TRAN
Primary Examiner
Art Unit 3697



/HAI TRAN/Primary Examiner, Art Unit 3697